Citation Nr: 0200729	
Decision Date: 01/18/02    Archive Date: 01/25/02

DOCKET NO.  01-08 830	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a generalized 
anxiety disorder.

2.  Entitlement to service connection for chronic alopecia.

3.  Entitlement to service connection for an eating disorder.

4.  Entitlement to service connection for diverticulosis-
claimed as diarrhea and constipation.

5.  Entitlement to service connection for loss of bladder 
control.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran had active military service in the Army reserves 
for more than 13 years, from November 1978 to January 1992.

In August 2001, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, denied the 
claims at issue.  The RO later confirmed its decision in 
September 2001 after considering additional evidence, and the 
veteran appealed to the Board of Veterans' Appeals (Board).

In his August 2001 notice of disagreement (NOD), the veteran 
indicated that he also would like to file an additional claim 
for service connection for 
post-traumatic stress disorder (PTSD).  This issue is 
referred to the RO for appropriate development and 
consideration.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (the "VCAA"), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) became law.  It since has been 
codified, as amended, at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001)), and the implementing regulations are 
found at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified, 
as amended, at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  This new law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a veteran of information and evidence necessary to 
substantiate his claims for VA benefits.  This new law also 
eliminated the concept of well-grounded claims and superseded 
the decision of the U. S. Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
could not assist in the development of claims that are not 
well grounded.  With certain exceptions not pertaining to 
this particular appeal, this change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VAOPGCPREC 11-2000 (Nov. 27, 2000); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991) (veteran is 
entitled to have new law applied in his case).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOGCPREC 16-92.  Therefore, for these reasons, a 
remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
ultimate responsibility to ensure that all appropriate 
development is undertaken in this case.  The RO denied the 
veteran's claims-either because he did not have any medical 
evidence confirming that he has the conditions alleged or, 
even in the instances when he did, there still was no medical 
evidence causally linking them to his service in the military 
and, in particular, his service during the Persian Gulf War.  
Both are required for granting service connection.  See, 
e.g., Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) 
("A veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  Also found at 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  
Consequently, he must be apprised of the urgent need for this 
type of medical evidence and given an opportunity to identify 
and/or submit it to support his claims.

There was no mention of the VCAA in the September 2001 
statement of the case (SOC), and the veteran has not 
otherwise been notified of this new law, either, such as in a 
separate letter.  So this must be done prior to further 
consideration of his appeal.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-32 
(August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

2.  The RO should apprise the veteran that 
he needs to identify and/or submit medical 
evidence showing that he actually has the 
conditions alleged and that they are 
related to his service in the military-
and, in particular, his service during the 
Persian Gulf War.

3.  Thereafter, the RO should readjudicate 
this claims.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits-to include a summary of the 
evidence and applicable laws, regulations, 
and caselaw considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  However, he hereby is advised that his 
failure to cooperate in being re-examined, if necessary, 
could result in an unfavorable decision concerning his 
appeal.  See 38 C.F.R. § 3.655 (2001).  He has the right to 
submit additional evidence and argument concerning the claims 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


